Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 4,845,659 related to accelerating a validity response provided by a floating point unit assures the validity of the present state of a condition code and an interrupt signal before the completion of a floating point arithmetic instruction whose result affects the condition code and interrupt signal. The accelerated validity response is derived from an evaluation of the exponents, signs, and fractions contained in the operands of a currently-executing floating point arithmetic operation which is made prior to or during execution of the instruction. Also provided is the capability of setting the condition code prior to the completion of certain add class floating point instructions where one of those instructions stimulates an early validity response. An accelerated interrupt request is also provided in synchronism with an accelerated validity response for certain floating point add and subtract instructions and US Pub. 2006/0190708 related to a floating-point unit has a fused multiply-add dataflow capable of supporting two architectures and fused MULTIPLY and ADD and Multiply and SUBTRACT in both RRF and RXF formats for the fused functions. Both binary and hexadecimal floating-point instructions are supported for a total of 6 formats. The floating-point unit is capable of performing a multiply-add instruction for hexadecimal or 
The prior art of record does not teach or suggest at least “wherein the first floating point format comprises a hexadecimal floating point format, and the second floating point format comprises a binary floating point format; wherein the factor is 4; and wherein multiplying each of the first exponent and the second exponent by the factor comprises appending two zeroes as least significant bits to each of the first exponent and the second exponent;” as recited in claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182